Case 1:20-cv-06985-LTS-SLC Document 51-2 Filed 12/11/20 Page 1of1

 

SOLUTIONS

Addendum to Master Subcontractor Acreement between GRC Solutions and
KDC Consulting LLC

 

 

Date of Master Agreement: October 9, 2017

Date of This Addendum: January 22, 2018

Basis for work to be performed: Time and Materials

Time required: Minimum 40 hours per week.

Contractor who will perform the services: Kenneth D. Curry Jr.

Description of Work to be performed for Client of GRC Solutions: Apple Bank for Savings
Project — Lookback Review Phase 2

e Effective Date — Monday December 18, 2017

e Location — Client site, 2100 Broadway at West 73% Street, NY, 10023: work is expected to be
performed onsite

e Roles and Nature of work — AML Investigator (see attached job description)
Compensation: Rate adjustment to $90 per hour on 1099 basis

Designated Liaison(s): Ted Kawoczka, Managing Director, GRC Solutions
Whitney Rolle, Project Manager
Toni Weirauch, Project Manager
Deepa Keswani Teckchandani, Project Manager
Louise Hyland, Human Resources, P&G Associates and GRC Solutions

Agreed and accepted:

ue Vee

Date /Kenneth D Curry for KDC Corftilting LLC

 

 

(fue & Pen i—

 

January 22, 2018 a
% , Ted Kawoczka, Managing Director, GRC Solutions

4a yy . . 1 ‘ 10 70 yy SSS Ot *. 73 OS POS wvew gre isksalutions.con
: SO! x
43 Wood Ave South, Suite Gut selin NJ OSS w
